




--------------------------------------------------------------------------------

Exhibit 10.2



INDEPENDENT CONTRACTOR AGREEMENT




This Independent Contractor Agreement (“Agreement”) is entered into by and
between FRANKLIN COVEY CO. (“Franklin Covey”), with a principal place of
business at 2200 W. Parkway Blvd., SLC, UT 84119, and SCOTT MILLER
(“Contractor”), with a principal place of business at 235 A Street, Salt Lake
City, 84103. Franklin Covey hereby engages Contractor, and Contractor agrees to
be engaged as an independent contractor to perform the services described herein
and on the attached Exhibit “A” (the “Services”) subject to the following terms
and conditions:


1.
Franklin Covey shall have no responsibility for federal or state income tax
withholding, FICA, worker’s compensation insurance, or any other state or
federal payments for or on behalf of Contractor.  Contractor is personally
liable for all income tax, FICA and other similar obligations incurred with
respect to payments made by Franklin Covey to Contractor pursuant to this
Agreement and on the earnings paid to any workers hired by Contractor, and shall
indemnify, defend and hold Franklin Covey harmless from and against any such
(alleged or actual) losses, damages, liabilities, claims or obligations.



2.
Unless stated in this Agreement or another written agreement between Contractor
and Franklin Covey, Contractor will not be eligible to participate in any
medical, health, life, disability, or other insurance programs or other benefits
provided by Franklin Covey to its regular employees.



3.
Unless stated in another written agreement between Contractor and Franklin
Covey, Contractor will be paid only for Services performed under this Agreement
up to and including the last date Contractor provides Services pursuant to this
Agreement.



4.
Except as provided on Exhibit “A” attached hereto or as otherwise agreed by the
parties in writing, Contractor shall (i) provide all equipment and materials
necessary to perform the Services, and (ii) have the right to perform the
Services in the manner and using the means Contractor in his or her sole
discretion deems necessary and appropriate.



5.
Contractor’s title shall be Senior Advisor, Thought Leadership.  Although
Contractor has certain management and supervisory responsibilities as set forth
in Exhibit A, Contractor acknowledges and agrees that he does not have signing
authority for Franklin Covey and shall not hold himself out to third parties as
having signing authority for Franklin Covey.  Contractor acknowledges and agrees
that he does not have the authority/responsibility to approve Franklin Covey
expenses.



6.
Contractor shall be paid for Services rendered pursuant to this Agreement as
described herein and on the attached Exhibit “A” and at the prices described
herein and on Exhibit “B” and shall not be entitled to any other compensation or
benefits during the term of this Agreement or following its termination, unless
stated in another written agreement.  Contractor shall also agree to and sign
the other forms attached hereto as Exhibits C.



7.
Unless stated in another written agreement between Contractor and Franklin
Covey, Contractor agrees all Services performed by Contractor are “works for
hire,” and all deliverables, whether tangible or intangible, shall be the sole
and exclusive property of Franklin Covey and Consultant agrees to execute any
document that asserts that right and transfer of ownership.



1

--------------------------------------------------------------------------------



8.
In the event Contractor delivers a keynote paid for by a Franklin Covey client,
Contractor shall receive the standard consultant keynote rate, determined as
follows: (a) if Franklin Covey charges the client $7,500 or more for the
keynote, the standard consultant rate is twenty-seven percent (27%) of the
amount charged to the client for the keynote; and (b) if Franklin Covey charges
the client less than $7,500 for the keynote, the standard consultant rate is
$1,800.  In the event Franklin Covey utilizes Contractor to deliver in-person
field marketing events for which Franklin Covey would have otherwise paid a
Franklin Covey consultant, Contractor shall be paid the normal Franklin Covey
internal consultant rate for employees of a similar level of experience and
qualification  In the event Contractor delivers a keynote sold by Franklin Covey
and the subject of the keynote is intellectual property owned by Contractor,
Franklin Covey shall receive the revenue from the client, and Contractor shall
be paid fifty percent (50%) of the revenue received from the client.



9.
In the event Contractor desires to engage in any business activities outside of
this Agreement, during the term of this Agreement (regardless of whether those
activities relate to Franklin Covey), Contractor shall first disclose and
discuss the proposed activity with Franklin Covey.  Contractor may only engage
in the proposed business activity with the express written consent of Franklin
Covey, which consent may be withheld in Franklin Covey’s sole discretion to
protect Franklin Covey’s interests.



10.
Contractor shall not contract with or otherwise engage fulltime Franklin Covey
employees to perform any non-Franklin Covey work, unless Contractor receives
express written permission from Franklin Covey to allow such work.  In the event
Contractor receives such express written permission from Franklin Covey,
Contractor will reimburse Franklin Covey for the time worked by the Franklin
Covey employee based on such employee’s calculated hourly rate.  Notwithstanding
the foregoing, the restrictions in this paragraph do not apply to natural,
normal, short conversations that take place between Contractor and Franklin
Covey employees based on long term friendships, provided that no Franklin Covey
proprietary information is exchanged or discussed.



11.
Contractor shall be responsible for his or her own business expenses incurred in
rendering the Services pursuant to this Agreement except as outlined in Exhibit
B below.



12.
The term of this Agreement shall be effective with the date given below and
continue in full force and effect for an initial term of three (3) years. 
Either party may terminate this Agreement at any time by giving six (6) months
written notice to the other party of the intent to terminate. Franklin Covey may
terminate the Agreement immediately upon any of the following: (a) Contractor
declares bankruptcy; (b) Contractor is charged with a felony; (c) Contractor
performs unauthorized actions on behalf of Franklin Covey; (d) if, after
diligent inquiry and in good faith, Franklin Covey determines that Contractor is
the subject of a credible accusation of a felony or any crime involving perjury,
fraud, or sexual misconduct; (e) Contractor is the subject of a credible
accusation that is reasonably considered to be severely damaging to Contractor’s
or Franklin Covey’s reputation; (f) Contractor materially breaches this
Agreement, including exceeding the Franklin Covey Thought Leadership budget, the
Separation Agreement and General Release dated November 1, 2020, or the
Intellectual Property Agreement dated November 1, 2020; or (g) Contractor
engages with industries that sell goods or services with which Franklin Covey
does not want to be associated (provided however, that Franklin Covey will
provide Contractor with notice of any such objection and provide Contractor a
reasonable amount of time and opportunity to dissociate with said industry). 
Upon termination, Contractor shall return to Franklin Covey all Franklin Covey
equipment and confidential information supplied by Franklin Covey to Contractor,
including but not limited to, manuals, DVDs, CD’s and all material pertaining to
Franklin Covey’s training programs and remove all of the foregoing (e.g.,
materials, DVDs, CDs, data embedded in or found on Contractor’s equipment,
etc.).  Upon termination of this Agreement for any reason, Franklin Covey shall
pay Contractor for the Services rendered prior to the date of termination, and
Contractor agrees that he is not entitled to any further payment, including but
not limited to a severance payment or liquidated damages payment.



2

--------------------------------------------------------------------------------



13.
Contractor represents that he has the training, expertise, and experience
necessary to perform the Services and he routinely holds himself out to the
business community as a qualified provider of services similar to the Services.



14.
Contractor warrants the Services shall not infringe the proprietary or
intellectual property rights of others.  Contractor further warrants he or she
shall not use or disclose to Franklin Covey any third party confidential
information without prior written authorization.



15.
Contractor shall indemnify, hold harmless and defend Franklin Covey from any
liability, loss, damage, claim or expense, including costs and attorneys’ fees,
that result from (a) the negligent or willful act or omission of Contractor or
his agents or representatives while performing the Services or while on Franklin
Covey’s premises, and (b) Contractor’s breach of any warranty hereunder.



16.
At all times while on Franklin Covey’s premises or a client’s premises,
Contractor shall conduct himself in a business-like manner and observe all
Franklin Covey policies and procedures or those of a client.



17.
Contractor agrees that he shall abide by the employee handbook and guidelines
found on Franklin Covey’s Enable Greatness Intranet Website.  Contractor will be
provided a user ID and password to log on and have access to all Franklin Covey
policies.  The handbook is located under People Services/Policy Handbook.



18.
Contractor acknowledges that Franklin Covey owns all Franklin Covey products,
programs, processes, materials, content, DVDs, CDs, and methodologies, including
all copyright, patent and trademark rights belonging thereto.  Contractor agrees
to maintain in confidence all company- or client-related information that
Contractor may receive as a result of his relationship with Franklin Covey,
including, but not limited to, Franklin Covey strategy information, business
models, or financial results.  Further, Contractor agrees that he will not
disclose to anyone, for any reason, or use directly or indirectly to compete
with Franklin Covey, any confidential information, including, without
limitation, client information, client and prospective client lists, trade
secrets, etc., that may be accessible to Contractor in connection with his
working relationship with Franklin Covey.



19.
Contractor agrees that Contractor will not make any statements that disparage,
demean or criticize Franklin Covey, its directors, officers, managers,
employees, business practices, strategies, products or services.  Nothing in
this provision shall prevent Contractor from making a truthful statement under
oath as a witness in a proceeding by a court of competent jurisdiction or
administrative agency.



20.
Nothing contained in this Agreement shall be deemed or construed by the parties
hereto or by any third party to create the relationship of employer and
employee, it being expressly understood and agreed that neither any provision
contained in this Agreement nor any act or acts of the parties hereto shall be
deemed to create any relationship between Franklin Covey and Contractor other
than the relationship of a contracting party and an independent contractor.



21.
Contractor may not assign, delegate or subcontract any rights or obligations
under this Agreement without Franklin Covey’s prior written approval.



22.
Except for the purchase of COBRA insurance for a limited period as set forth in
the Separation Agreement and General Release between Franklin Covey and
Contractor, Franklin Covey shall not provide any insurance coverage of any kind
for Consultant or Consultant's employees or contract personnel. For engagements
of 90 days or longer, Consultant may choose, at his sole discretion, to maintain
a General Liability insurance policy of at least $1,000,000 to cover any
negligent acts committed by Consultant or Consultant's employees or agents while
performing services under this Agreement.



3

--------------------------------------------------------------------------------



23.
Although Contractor acknowledges that he is a representative of Franklin Covey,
Contractor has no right to incur obligations in the name of Franklin Covey or to
represent to any third party that he has the authority to act in the name of
Franklin Covey.



24.
Notices required under this Agreement shall be in writing and effective upon (a)
personal delivery to Contractor, (b) confirmation of fax sent to the recipient’s
last known fax number, (c) confirmation of email sent to recipient’s last known
email address, or (c) three days after being deposited postage prepaid in the
U.S. mail to the recipient’s last known address.



25.
Contractor agrees that any materials, videos, documents, content, media,
footage, and/or any other information that belongs to Franklin Covey but is
transferred to or used on Contractor’s computer, laptop, digital device, video
recorder, or mobile phone (and the like) will be removed by Contractor from such
device upon termination of this Agreement.



26.
This Agreement supersedes all previous and contemporaneous agreements, oral
agreements, and/or contracts between Contractor and Franklin Covey regarding the
subject matter of this Agreement.  For clarity, this Agreement does not
supersede the following agreements between the parties: Separation Agreement and
General Release dated November 1, 2020; and Intellectual Property Agreement
dated November 1, 2020.



27.
This Agreement shall be interpreted according to the laws of the State of Utah.





Effective Date:  November 1, 2020


Signatures


Franklin Covey Co.


By:
 /s/ Robert A. Whitman
 
(Signature)


Robert A. Whitman

 
(Typed or Printed Name)
   
Contrator:


 
By:
 /s/ Scott Miller
 
(Signature)


Scott Miller

 
(Typed or Printed Name)


Taxper ID Number:
 



If Agreement Is Faxed or Emailed:
Consultant and FranklinCovey agree this Agreement will be considered signed when
the signature of a party is delivered by facsimile or email transmission.
Signatures transmitted by facsimile or email shall have the same effect as
original signatures.




4

--------------------------------------------------------------------------------


EXHIBIT A
Description of Services: To assist in the performance of Services hereunder,
Contractor may continue to his Franklin Covey-issued laptop.  Contractor will
report to Paul Walker.  Contractor will lead specified thought leadership
functions, including performing the following services (which may be modified
and/or expanded from time to time based on mutual agreement of the parties):


1.
Strategic Meeting and One-On-One Discussions

a.
Participate in quarterly strategic meeting

b.
Participate in one-on-one discussion with Paul Walker at least monthly

2.
Host On Leadership podcast and Maintain Associated Blog

a.
Find interviewees

b.
Conduct weekly interview/podcast

c.
Publish and regularly update blog

d.
Continue to build awareness for and improve Franklin Covey brand

3.
Franklin Covey Books and Book Launches

a.
Contractor shall continue marketing, publicizing, and launching Franklin Covey’s
books in the same manner as when Contractor was an employee of Franklin Covey,
including but not limited to, the following books:

i.
              Unconscious Bias

ii.
              The 4 Disciplines of Execution

iii.
Strikingly Different

iv.
Unlocking Potential

v.
              The 4 Essential Roles

vi.
New Style of Leadership

4.
Articles and Interviews for Franklin Covey Consultants

a.
Facilitate the drafting/publication of articles by and interviews of Franklin
Covey consultants

b.
Proofread and sign off on all articles and interviews of Franklin Covey
consultants

c.
Assign in-bound inquiries to the appropriate Franklin Covey thought leader

5.
Manage DEKE and Triple7 Relationships

a.
Column, interview, and article placement decisions

6.
Franklin Covey Public Relations

a.
Manage, supervise, and support Franklin Covey’s public relations team

7.
Author Related Promotional Activities

a.
Develop and execute book successful book launches

b.
Mess to Success, EDAGM, and Multipliers

i.
              Weekly webcasts, podcasts, articles, and business development (no
charge to client) client presentations/executive overviews

ii.
              Wiseman interviews

iii.
EDAGM client webcasts

iv.
Mess to Success events monthly Todd M event

v.
Author lunch events

8.
Increase social media/LinkedIn presence

a.
Build connections and increase following for key Franklin Covey authors and
thought leaders

i.
Manage authors’ and thought leaders’ personal channels

9.
Manage and Support Books and Audio Team

a.
Annie

b.
Zach

c.
Travis

d.
Deb

e.
Meg

f.
Drew (Contractor shall ensure that Drew works 30 hours per week on Franklin
Covey assignments)

g.
Ty (contractor) & Leigh Stevens (on call)

10.
Strategic Discussions and Key Projects

a.
Contractor shall be available to participate in strategic meetings and key
projects, including strategy meetings, branding discussions, investor
conferences, etc.



Contractor may also be requested to provide other services for FranklinCovey as
agreed upon in writing from time to time.


5

--------------------------------------------------------------------------------



Exhibit B
Payment to Contractor


 In exchange for the Services to be rendered by Contractor, Franklin Covey shall
pay Contractor as follows:


a)
Beginning on September 1, 2020 and continuing through the date on which
Contractor’s employment with Franklin Covey is terminated (“Employment
Termination Date”), Franklin Covey shall pay Contractor his base salary from
Fiscal Year 2020.  From the Employment Termination Date through the end of the
fiscal year ending August 31, 2021, Franklin Covey shall pay Contractor a
prorated portion of an annualized $250,000.

b)
For each fiscal year thereafter, and for so long as the Agreement is in effect,
Franklin Covey shall pay Contractor $200,000 annually, unless otherwise agreed
to in writing by the parties.



Franklin Covey shall pay Contractor on a monthly basis.



6